--------------------------------------------------------------------------------

EXHIBIT 10.3
 
SUBLICENSE AGREEMENT
 
This Sublicense Agreement (“Agreement”) is made to be effective as of April 2,
2013 (“Effective Date”) by and between RBT PRO LLC, a Delaware limited liability
company with principal offices located at 6720 N Scottsdale Road, Suite 390,
Scottsdale, Arizona 85253 (“RBT PRO”), and RiceBran Technologies, a California
corporation with principal offices located at 6720 N Scottsdale Road, Suite 390,
Scottsdale, Arizona 85253 (“RBT”). “Parties” shall mean RBT PRO and RBT
collectively, and “Party” shall mean any one of the Parties.


RECITALS


A.             R&D Agreement. RBT and DSM New Business Development B.V., a
private company with limited liability organized under the laws of the
Netherlands (“DSM”) previously entered into a Joint Research and Development
Agreement dated August 15, 2011 (“R&D Agreement”) for the purpose of performing
research and development regarding rice bran derived products. As a result of
the research conducted pursuant to the R&D Agreement, the parties thereto
developed certain intellectual property and know-how. Such intellectual property
and know-how was licensed to RBT PRO pursuant to a License Agreement between
DSM, RBT and RBT PRO effective as of March 1, 2013, a copy of which is attached
hereto as Exhibit A.


B.             Sublicense to RBT. RBT PRO desires to sublicense to RBT and RBT
desires to obtain a license that is worldwide, excluding only the People’s
Republic of China, to the licensed intellectual property developed pursuant to
the R&D Agreement on the terms and conditions set forth below.


C.             Sublicense to WBRDC.  As of the Effective Date, RBT PRO has
entered into a sublicense with Wilmar (Shanghai) Biotechnology Research &
Development Center Co., Ltd, (“WBRDC”) to the licensed intellectual property
developed pursuant to the R&D Agreement for use throughout the People’s Republic
of China (“WBRDC Sublicense Agreement”).


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Purchase Agreement and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereto agree as
follows:
 
AGREEMENT


1.              Certain Definitions.  The following terms, when used in this
Agreement, shall have the respective meanings set forth below, except as
otherwise required by context. Words in the singular shall include the plural
and terms used in plural shall include the singular, unless expressly or
implicitly limited. Unless the context otherwise requires, the term “including”
shall mean “including, without limitation.”


“Affiliate” means any corporation, firm, limited liability company, partnership
or other entity that directly or indirectly controls or is controlled by or is
under common control with a Party to this Agreement. For the purpose of this
definition, control means ownership, directly or through one or more Affiliates,
of greater than fifty percent (50%) of the shares of stock entitled to vote for
the election of directors, in the case of a corporation, or greater than fifty
percent (50%) of the equity interests in the case of any other type of legal
entity, status as a general partner in any partnership, or any other arrangement
whereby a person controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Sublicense Agreement, including all exhibits and
schedules referenced herein.


“Background Technology” means the DSM Background Technology and the RBT
Background Technology, as such terms are defined in the License Agreement,
licensed to RBT PRO pursuant to the License Agreement.


“Effective Date” is defined in the preamble to this Agreement.


“Field” has the same meaning that is given such defined term in the License
Agreement.


“Foreground Technology” means the Technology generated pursuant to the R&D
Agreement and licensed to RBT PRO pursuant to the License Agreement.


“Infringement Claim” is defined in Section 8.4.


“IP Rights” means patents, patent applications and other statutory rights in
inventions, copyrights, database rights, trademarks, design rights, applications
for design rights, utility models and other similar or equivalent forms of
statutory protection, wherever in the world arising or available.


“Know-How” means know-how, trade secrets, inventions, data, processes,
procedures, devices, methods, formulae and marketing and other information,
whether or not patentable.


“License Agreement” means the License Agreement entered into by and between DSM,
RBT and RBT PRO effective as of March 1, 2013, a copy of which is attached
hereto as Exhibit A.


“Licensed IP” means the Licensed IP (as defined in the License Agreement)
licensed to RBT PRO pursuant to the License Agreement and in turn licensed to
RBT under this Agreement and to WBRDC under the WBRDC Sublicense Agreement.


“Net Proceeds” means, in respect of any products or services in which the
Licensed IP is utilized, for any applicable period of determination, the gross
receipts of royalty and other amounts received (whether as payments, credits or
offsets) by RBT from or on behalf of a non-Affiliated third party sublicensee
reduced by (i) the direct costs and expenses incurred by RBT with respect to
such non-Affiliated third party sublicensee for the applicable period, including
without limitation government taxes or duties imposed by any governmental
agency, and (ii) any refunds or returns to the non-Affiliated third party
sublicensee of previously paid amounts.


“Party” and “Parties” are defined in the preamble to this Agreement.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Product” means any product within the Field that embodies, incorporates or is
produced with the Licensed IP and is made during the term hereof.
 
“R&D Agreement” is defined in Recital A.


“Technology” means the IP Rights and Know-How collectively.


“Territory” means all areas of the World other than the People’s Republic of
China, including Hong Kong and Macau.


“Validity Claim” is defined in Section 8.4.


“WBRDC Sublicense Agreement” is defined in Recital C.


2.              Sublicenses.


2.1.           Grant of Sublicenses to RBT. Subject to the terms and conditions
set forth herein, RBT PRO hereby grants to RBT:


(a) A non-royalty-bearing, perpetual, irrevocable, transferable, exclusive,
sub-licensable (but only in connection with a sublicense of the corresponding
Foreground Technology and subject to Section 2.5), license throughout the
Territory, to and under the Background Technology necessary for the proper
exploitation of the Foreground Technology and the right to develop, modify and
improve such technology in connection with the proper exploitation of the
Foreground Technology; and


(b)  A non-royalty bearing, perpetual, irrevocable, transferable, non-exclusive,
sub-licensable (subject to Section 2.5), license throughout the Territory to and
under the Foreground Technology to use, commercialize, and make use of such
Foreground Technology within the Field, including without limitation the right
have made, produce, sell, offer for sale, import and/or export within the Field
and in the Territory Products and services related to or produced with the
Foreground Technology and the development, modification and improvement of the
Foreground Technology.


2.2            Territory Limitation.  Notwithstanding anything to the contrary
contained herein, the rights granted herein shall comprise only the rights to
use, make use of, commercialize, exploit, develop, modify and improve the
Licensed IP within the Territory and RBT shall not, directly or indirectly, use,
make use of, commercialize or exploit such Licensed IP or any Products or
services related to or produced with the Licensed IP outside of the Territory.
The foregoing shall not prevent RBT from conducting research and development
outside of the Territory to develop, modify and improve the Licensed IP,
provided that no Products or services related to or produced therewith are used,
made use of, commercialized or exploited outside of the Territory.


2.3            Other Limitations.  The foregoing notwithstanding, the Parties
agree and understand that in no event shall the Licensed IP include any rights
to (i) any of WBRDC’s trademarks or any RBT Pro trademarks (other than
trademarks of RBT used by RBT Pro, including without limitation the trademark
“RBT’), or (ii) any of WBRDC’s or RBT PRO’s IP Rights, Know-How or other
proprietary rights (except for the Background Technology) for any purposes, uses
or applications other than with respect to the Field and in the Territory as set
forth in this Agreement..
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
2.4            Intentionally Omitted.


2.5            Sublicense Rights.  RBT may sublicense the rights granted to it
under this Agreement, provided that such sublicensee agrees in writing to be
bound by all terms and conditions of this Agreement. Notwithstanding that RBT
may charge a royalty to an RBT Affiliate, the Parties agree that no royalty
shall be payable by RBT to RBT PRO in respect of any sublicense by RBT to an RBT
Affiliate. In respect of a sublicense by RBT of the Licensed IP to a
non-Affiliate third party, RBT agrees to pay RBT PRO a royalty as set forth in
Section 3.2.


2.6            License of Improvements.  RBT hereby grants to RBT PRO a
non-royalty bearing, worldwide, perpetual, irrevocable, transferable,
non-exclusive, sub-licensable, license to use, commercialize and make use of any
improvements made by RBT to the Licensed IP including the right to develop,
modify and improve the aforesaid licensed improvements. RBT PRO in turn grants
to RBT a non-royalty bearing, worldwide, perpetual, irrevocable, transferable,
non-exclusive sub-licensable, license to use, commercialize and make use within
the Field and in the Territory of any improvements licensed to RBT PRO by RBT
hereunder, and by WBRDC pursuant to the WBRDC Sublicense Agreement.


3.              Royalties.


3.1            Non-Royalty-Bearing License to RBT and Affiliates.  For the
avoidance of doubt, the Parties agree that the perpetual license rights granted
pursuant to Section 2.1 and any sublicenses granted by RBT to RBT Affiliates
pursuant to Sections 2.1 and 2.5 shall be non-royalty-bearing and RBT accepts
such license on that basis.


3.2            Net Royalty Fee.  With respect to sublicenses by RBT of the
Licensed IP to any non-Affiliated third party pursuant to Sections 2.1 and 2.5,
the non-Affiliated third party sublicensees shall pay to RBT and RBT shall pay
to RBT PRO a fee (“Net Royalty Fee”) equal to the Net Proceeds received from
such non-Affiliated third party sublicensee. The amount of the royalty fee
charged to a non-Affiliated third party sublicensee shall be agreed upon by RBT
and RBT PRO prior to granting any such sublicense.
 
 
3.3            Payment of Net Royalty Fee. All Net Royalty Fees payable pursuant
to Section 3.2 shall be paid to RBT PRO within forty-five (45) days from the end
of each calendar quarter in which the Net Royalty Fee was collected. RBT shall
provide to RBT PRO a detailed summary report regarding the calculation of the
Net Royalty Fee for each such payment period during the term (“Report”). All
payments of the Net Royalty Fee shall be made in United States Dollars.


3.4            Late Payment.  Late payments shall accrue an additional charge
equal to five percent (5%) of the unpaid Net Royalty Fee, plus one percent (1%)
per month of the unpaid Net Royalty Fee until paid in full, or the maximum
permissible statutory rate if it is less.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.5            Taxes; Withholding.  RBT shall be responsible and shall pay all
government taxes and duties applicable to any gross royalty fees. The foregoing
does not apply, however, to income taxes payable to state or municipal
governments for Net Royalty Fees paid or payable by RBT PRO. Any such income
taxes which are otherwise imposed on Net Royalty Fees shall be the sole
responsibility of RBT PRO.


3.6            Audit.  RBT shall maintain full and complete books and records of
the receipt of the Net Proceeds for which a Net Royalty Fee is payable hereunder
for at least three (3) years after the distribution of such Products.  RBT PRO
shall, at any time during such period, be entitled to audit the same upon no
less than forty-eight (48) hours prior written notice in order to confirm
compliance with this Agreement; provided, that no more than one (1) such audit
may be conducted in any six (6) month period unless a prior audit establishes
that RBT has not complied with this Agreement or if RBT PRO reasonably believes
that RBT  is not in compliance with this Agreement, in both cases, RBT PRO may
conduct more frequent audits.  RBT PRO shall pay for all costs of the audit,
unless the audit establishes an error of fifteen percent (15%) or more of any
quarterly Net Royalty Fee amount, in which case RBT shall pay the costs of the
audit. If the audit evidences an underpayment of a Net Royalty Fee, RBT shall
promptly pay the full amount of such underpayment to RBT PRO together with
interest thereon at the simple monthly rate of one and one half percent (1.5%).


3.7.           Report and Audit Confidentiality.  Information obtained from the
above Reports and audit rights shall be considered to be confidential
information, shall be held in confidence by RBT PRO and its representatives, and
shall not be used for any other purpose, except for purposes relating to RBT
PRO’s rights under this Agreement, its obligations under the License Agreement
and applicable sublicense agreement, and in connection with any dispute arising
hereunder or under the sublicense Agreement.


3.8.           No Markup.  The Parties agree that in respect of any costs or
expenses incurred by RBT with respect to any non-Affiliated third party
sublicensee, all costs will be charged by RBT on a cost recovery basis with no
markup.


4.              Term.


4.1            RBT. The license granted to RBT hereunder is perpetual.


4.2            Third Party Sublicensees.  Any sublicenses by RBT of the Licensed
IP to any non-Affiliated third parties pursuant to Sections 2.1 and 2.5 shall
provide to RBT PRO the right to terminate the sublicense rights granted to such
third party sublicensee only upon a breach by such third party sublicensee or
RBT of Sections 3.2 or 3.3 that remains uncured for a period forty-five (45)
days following written notice of the breach to RBT or the third party
sublicensee in sufficient detail to enable cure, and with the opportunity to
cure during such period.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
4.3           Effect of Termination of Sublicense. Upon and after the
termination of a sublicense under pursuant to Section 4.2, all rights granted to
such sublicensee hereunder to use the Licensed IP shall revert to RBT and such
sublicensee’s right to use the Licensed IP shall be terminated; provided,
however, that the sublicensee may be provided the right to continue to use the
Licensed IP in order to dispose of all then existing inventory of the Products
or derivatives that embody or are produced with the Licensed IP in accordance
with the terms of the sublicense agreement.  Termination of the sublicensee’s
rights under this Agreement shall in no way affect the rights or liabilities
arising during the period prior to such termination, or provide any release from
the obligations under the sublicense or this Agreement, all of which obligations
shall remain in effect.  Upon and after the termination of any such sublicense
rights granted under this Agreement, the sublicensee shall return to RBT all
tangible materials and information of a proprietary or confidential nature
disclosed to such sublicensee under this Agreement, and all copies thereof
(including, without limitation, all electronic copies); provided, that such
sublicensee may retain a copy for internal record compliance purposes.


5.              Covenants; Representations and Warranties.


5.1.           Mutual.  Each Party represents and warrants that it has all the
necessary power and authority to execute and perform its obligations under this
Agreement, and that it’s execution, delivery, and performance of its obligations
under this Agreement shall not conflict with or violate any laws to which it is
subject, or any agreement or other obligation directly or indirectly applicable
to it or binding upon its assets;


5.2.           RBT. RBT represents, warrants, covenants and agrees that:


(a)           It shall conduct its business in a manner reasonably designed to
protect the Licensed IP, and other than in connection with bringing or defending
against a claim brought under the terms of this Agreement, it shall not attack,
challenge, dispute or disparage the rights of RBT PRO or DSM in and to such
party’s rights in and to the Licensed IP; and


(b)           In addition to any restrictions specified herein or in any related
agreement, it (i) shall not itself, or through any parent, subsidiary,
Affiliate, agent or other third part provide, disclose, divulge or make
available to, permit use of or grant any rights in the Licensed IP to or by any
third party except as permitted herein, and (ii) shall take appropriate actions
to limit use or disclosure of the Licensed IP by its employees, agents and
sublicensees (and permit access only subject to use and protective provisions
consistent with the those included herein).


6.              Compliance with License Agreement; Improvements.


6.1            License Agreement. RBT acknowledges and agrees that RBT has and
will hereby acquire no rights in the Licensed IP other than the license rights
granted herein.


6.2            Improvements.


(a)           Subject to Section 2.6, all right, title and interest in, to and
under any and all Technology comprising developments, enhancements or
improvements to any Licensed IP by RBT will be owned by RBT;
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(b)           RBT hereby grants to RBT PRO a non-royalty bearing, non-exclusive,
perpetual, fully paid, transferable and sub licensable license to use, make use
of, exploit and commercialize any and all of such developments, enhancements and
improvements throughout all areas of the World other than in the Territory in
solely in the Field.


(c)           THE LICENSE GRANTED BY RBT TO RBT PRO UNDER SECTION 6.2(b) IS
PROVIDED ON AN “AS IS” BASIS AND RBT MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, WITH RESPECT THERETO. RBT MAKES NO REPRESENTATION OR
WARRANTY (I) OF COMMERCIAL UTILITY, (II) MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR (III) NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK
OR OTHER PROPRIETARY RIGHTS OF OTHERS. RBT DOES NOT WARRANT THAT ANY
IMPROVEMENTS MADE BY IT TO THE LICENSED IP WILL BE FREE FROM CLAIMS OF
INFRINGEMENT OF THE PATENTS OR ANY OTHER RIGHTS OF ANY THIRD PARTY.


7.              No Termination. No Party may terminate this Agreement nor the
license rights granted under this Agreement.  Upon a breach by a Party of any
terms of this Agreement that remains uncured for a period forty-five (45) days
following written notice from another Party of the breach in sufficient detail
to enable the Party in breach to cure, and with the opportunity by such Party in
breach to cure during such period, the Parties not in breach shall have the
right to recover monetary damages against the Party in breach, but shall not
have the right to terminate the license rights granted under this Agreement
 
 
8.              Infringement; Patent Protection and Maintenance.
 
8.1            DSM Licensed IP.  The Parties acknowledge and agree that pursuant
to the License Agreement DSM has the right from time to time take all steps
which it may consider necessary to protect its rights to the DSM Licensed IP (as
defined in and as provided in the License Agreement).
 
8.2            Infringement of IP. RBT agrees forthwith to communicate to RBT
PRO any infringements or threatened infringements of the Licensed IP which may
come to its notice. RBT PRO shall have no obligation to maintain or enforce any
patents that may issue and become part of the Licensed IP and nothing in this
Section 8 shall impose upon RBT PRO any obligation to incur any expense in
enforcing the Licensed IP.
 
8.3            Patent Applications and Maintenance.   RBT may from time to time
request that RBT PRO complete or request that DSM complete an (i) application
for a patent with respect to the Licensed IP for any jurisdiction, (ii) pursue
prosecution of a patent application that is included in the Licensed IP, or
(iii) maintain or renew any patents included in the Licensed IP. Following such
notice, if RBT PRO notifies RBT that neither it nor DSM desire to complete such
action RBT may, with notice to RBT PRO, elect to apply for a patent in such
jurisdiction, or continue the prosecution of such patent application (or
maintenance of such patent) at RBT’s expense, provided, however, that DSM and
RBT PRO each shall retain their respective rights to any patents that may issue
with respect to such Licensed IP. For the avoidance of doubt, in the event RBT
exercises its rights to apply for a patent pursuant to this Section 8.1, all
filings shall reflect DSM’s ownership of the Licensed IP.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
8.4            Bringing an Infringement Action.  If RBT has reason to believe
that a third party may be infringing any of the rights included in the Licensed
IP, RBT shall promptly notify RBT PRO.  RBT PRO (and DSM pursuant to the terms
of the License Agreement) shall have the first right to elect to enforce the
Licensed IP against such third party, through legal action or otherwise (an
“Infringement Claim”), and shall have the sole right to employ counsel and to
direct the handling and settlement of any Infringement Claim (whether made as
part of an Infringement Claim or otherwise) alleging the invalidity of any
patent included within such Licensed IP (a “Validity Claim”).  RBT agrees to
reasonably cooperate at RBT PRO’s (or DSM’s, as applicable) expense and
reasonable request with the Infringement Claim or Validity Claim. In addition,
RBT shall reasonably cooperate with RBT PRO and DSM, as applicable, in actions
to prevent such infringements or threatened infringements. If RBT PRO or DSM
initiates such Infringement Claim, the initiating party shall be entitled to
retain any recovery which it may obtain in any such action.  If neither RBT PRO
nor DSM elect to commence steps to enforce the Licensed IP within four (4)
months after notice of the possible infringement is given by RBT, if DSM does
not object to RBT proceeding with enforcement, and if RBT can demonstrate that
the potential infringement may result in material lost Product sales for RBT,
then RBT may, after providing at least twenty (20) days prior notice to RBT PRO,
institute a lawsuit or other action against the third party to prevent
continuation of such infringement.  If RBT initiates such lawsuit or other
action, it shall be responsible for all expenses, including, but not limited to,
legal fees, associated with bringing such an Infringement Claim, and RBT shall
be entitled to retain any recovery which it may obtain in any such Infringement
Claim brought by RBT.  Notwithstanding the foregoing, in any such lawsuit or
action, if the third party asserts any claim relating to the alleged invalidity
of any patent included within the Licensed IP, then at any time DSM or RBT PRO,
or both, may, in their discretion and with reasonable notice to RBT, elect to
assume and direct the handling of any such Infringement Claim and Validity Claim
and any settlement thereof, with counsel selected by DSM OR RBT PRO, as
applicable (which may be the same counsel retained by RBT in connection with
such matter), and such lawsuit or action shall be treated under this Section as
if DSM or RBT PRO had initiated the lawsuit or action.  RBT shall not enter into
any settlement or other resolution of an Infringement Claim without the prior
written approval of RBT PRO, which shall not be unreasonably withheld.
 
9.             No Third Party Beneficiaries.  The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the Parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the Parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
10.            Indemnification.
 
10.1.         Indemnification. Each of RBT and RBT PRO agree to indemnify and
hold harmless the other Party, and the subsidiaries, managers, members,
shareholders, officers, directors, employees, and agents of the other Party
(collectively, “Related Parties”) from and against any and all damages,
liabilities, claims, costs, charges, judgments and expenses (including
reasonable attorney’s fees) (collectively, “Damages”) that may be threatened,
asserted or filed against any of the other Party or that Party’s Related
Parties, arising out of or in connection with breach of any covenant, warranty
or representation by the indemnifying Party under this Agreement.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
10.2          Claims.  Each indemnified Party agrees to give the other Party
prompt written notice of any matter upon which such indemnified Party intends to
base a claim for indemnification (an “Indemnity Claim”) under Section
10.1.  Each Party shall have the right to participate jointly with the
indemnified Party in the indemnified Party’s defense, settlement or other
disposition of any Indemnity Claim. Each Party shall obtain the written consent
of the indemnified Party prior to ceasing to defend, settling or otherwise
disposing of any Indemnity Claim if as a result thereof the indemnified Party
would become subject to injunctive or other equitable relief or the business of
the indemnified Party would be adversely affected in any manner.


10.3          LIMITATION OF LIABILITY.  SUBJECT TO THE INDEMNIFICATION
PROVISIONS OF SECTION 10.1, IN NO EVENT WILL ANY PARTY BE LIABLE TO THE OTHER
PARTY UNDER THIS AGREEMENT FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR
EXEMPLARY DAMAGES EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.


11.            Notices.  Any notice under this Agreement shall be in writing,
and any written notice or other document shall be deemed to have been duly given
(i) on the date of personal service on the Parties, (ii) on the third Business
Day after mailing, if the document is mailed by registered or certified mail,
(iii) one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.  Any such notice shall be delivered or addressed to the Parties at
the addresses set forth herein for such Party or at the most recent address
specified by the addressee through written notice under this provision.  Failure
to conform to the requirement that mailings be done by registered or certified
mail shall not defeat the effectiveness of notice actually received by the
addressee.
 
12.            Amendments and Waivers.  Unless specifically provided otherwise
herein, any term of this Agreement may be amended and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of RBT
PRO (on behalf of RBT PRO) and RBT (on behalf of RBT).  No waiver or failure to
insist upon strict compliance with an obligation, covenant, agreement or
condition hereunder shall operate as a waiver of, or estoppel with respect to,
any other failure.
 
13.            Independent Contractors.  No Party shall be considered a partner,
joint venturer, agent or other representative of any other Party for any purpose
whatsoever and no Party shall hold itself out as such.  No Party (including
their employees, officers, directors and agents) shall hold themselves out as an
agent of the other Party. Nothing in this Agreement shall be construed to grant
a Party any right or authority to assume or create any obligation on behalf or
in the name of the other; to accept summons or legal process for the other; or
to bind the other in any manner whatsoever.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
14.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms, provided that nothing in this Section shall be construed to limit or
waive the breach of any representation with respect to enforceability of this
Agreement.
 
15.           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if the Parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement. This Agreement, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any Party or to
any such agreement or instrument, each other Party shall re execute original
forms thereof and deliver them to all other Parties.  No Party shall raise the
use of a facsimile machine or electronic mail to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or electronic mail as a defense to the
formation or enforceability of a contract and each such Party forever waives any
such defense.
 
16.           Governing Law; Arbitration.  This Agreement shall be governed by
and construed in accordance with the Laws of the State of Delaware without
regard to conflicts of Laws principles.  Any controversy or claim arising out of
or relating to this Agreement, or the breach thereof shall be settled by binding
arbitration administered by the International Chamber of Commerce in accordance
with its arbitration rules and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Claims shall be heard
by a single arbitrator. The place of arbitration shall be London, England and
the language of the arbitration shall be English.
 
17.           Construction.  The article and section headings of this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision hereof.  Unless the context
otherwise requires, as used in this Agreement, (i) all references to Articles,
Sections, Schedules, or Exhibits contained in this Agreement are references to
articles, sections, schedules, exhibits of or to this Agreement, (ii) words in
the singular include the plural and vice versa, (iii) words of any gender
include each other gender, (iv) “hereby,” “herein,” “hereof,” “hereto,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular provision hereof; (v) “include,” “including,” or
derivatives thereof shall mean “including without limitation”; (vi) “or” shall
mean “and/or” and (viii) in the event any claim is made by any Party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular Party or his or her
counsel.
 
18.           Further Assurances.  Each Party shall from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances as may
be necessary or desirable to carry out the intent and purposes of this Agreement
and the transactions contemplated by this Agreement.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
19.            Entire Agreement.  This Agreement, the WBRDC Sublicense
Agreement, the Extruder Purchase Agreement, the Cross License Agreement, the DSM
License Agreement, the Amended and Restated RBT Pro Limited Liability Company
Agreement, the Membership Interest Purchase Agreement, and the documents
referred to herein constitute the entire agreement among the respective Parties
with respect to the subject matter hereof.
 
20.            Assignment.  This Agreement and all rights and obligations of a
Party hereunder may not be assigned without the prior written consent of the
other Parties; provided, however, that a Party may, without such consent, (i)
assign this Agreement, in whole or in part to an Affiliate, in which case the
assigning party shall continue to be liable for the obligations of such
Affiliate under this Agreement, or (ii) assign this Agreement, in whole or in
part, to a successor-in-interest of all or substantially all of the assets or
equity of the business of such Party to which this Agreement relates; provided
that such assignee agrees to be bound by the terms and conditions hereof by
executing an acknowledgement in the form and substance acceptable to the other
Parties.
 
21.            Bankruptcy.  The Parties acknowledge and agree that all rights
and licenses of the Licensed IP granted pursuant to this Agreement are, for
purposes of Section 365(n) of Title 11 of the United States Code (or any
successor provision) (the “Bankruptcy Regulations”) “intellectual property” as
defined in Section 101(35A) of the United States Bankruptcy Code (the “Code”),
which has been licensed hereunder in a contemporaneous exchange for value.  The
Parties further acknowledge and agree that if RBT PRO or DSM becomes insolvent,
applies for or consents to the appointment of a trustee, makes a general
assignment for the benefit of its creditors, commences, or has commenced against
it, any bankruptcy, reorganization, debt arrangement, or other proceeding under
bankruptcy law or elects to reject this Agreement, or if this Agreement is
deemed to be rejected, pursuant to Section 365 of the Code for any reason, this
Agreement shall be governed by Section 365(n) of the Code and RBT will retain
and may elect to fully exercise its rights under this Agreement in accordance
with such Section 365(n).
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Each Party has caused this Sublicense Agreement to be duly executed by an
authorized officer as of the Effective Date set forth above.
 

 
RBT PRO, LLC
     
By:
/s/ W. John Short
 
Name:  W. John Short
 
Title: Manager
     
RiceBran Technologies
     
By:
/s/ W. John Short
 
Name:  W. John Short
 
Title: Chief Executive Officer



[SIGNATURE PAGE TO SUBLICENSE AGREEMENT]
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LICENSE AGREEMENT BETWEEN DSM, RBT AND RBT PRO
EFFECTIVE MARCH 1, 2013
 

- 13 -

--------------------------------------------------------------------------------